Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-20-2007

In Re: Exxon Mobil
Precedential or Non-Precedential: Precedential

Docket No. 05-4571




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In Re: Exxon Mobil " (2007). 2007 Decisions. Paper 157.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/157


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                      PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT


                                    No. 05-4571


            IN RE: EXXON MOBIL CORP. SECURITIES LITIGATION

                      Ohio Public Employees Retirement Fund,
                      State Teachers Retirement Fund of Ohio
                             and Antonio N. Martins,*

                                                      Appellants

                                         *Pursuant to Rule 12(a), F.R.A.P.



                     Appeal from the United States District Court
                             for the District of New Jersey
                        (D.C. Civil Action No. 04-cv-01257)
                     District Judge: Honorable Freda L. Wolfson


                               Argued January 8, 2007

               Before: McKEE, AMBRO, and FISHER, Circuit Judges

                           (Opinion filed August 27, 2007)

Daniel B. Allanoff, Esquire
Meredith, Cohen, Greenfogel & Skirnick
117 South 17th Street, 22nd Floor
Philadelphia, PA 19103

Erin K. Flory, Esquire
Steve W. Berman, Esquire
Hagen, Berman, Sobol & Shapiro
1301 5th Avenue, Suite 2900
Seattle, WA 98101
John C. Murdock, Esquire (Argued)
Murdock, Goldenberg, Schneider & Groh
35 East 7th Street, Suite 600
Cincinnati, OH 45202

      Counsel for Appellants

James W. Quinn, Esquire
Joseph S. Allerhand, Esquire
John A. Neuwirth, Esquire
Weil, Gotshal & Manges
767 Fifth Avenue, 27th Floor
New York, NY 10153

Paul F. Carvelli, Esquire
McCusker, Anselmi, Rosen, Carvelli & Walsh
127 Main Street
Chatham, NJ 07928

Gregory S. Coleman, Esquire (Argued)
Marc S. Tabolsky, Esquire
Yetter & Warden, L.L.P.
221 West 6th Street, Suite 750
Austin, TX 78701

      Counsel for Appellees

                ORDER AMENDING PRECEDENTIAL OPINION

AMBRO, Circuit Judge

      IT IS NOW ORDERED that the Precedential Opinion in the above case filed
August 27, 2007, be further amended as follows:

       On page 18, first full paragraph, lines 8–9, add “No.” between “L.” and “100”; and
delete “; Lampf, 501 U.S. at 376.” Thus, the sentence should read:

             See, e.g., Insider Trading and Securities Fraud Enforcement Act of 1988,
             Pub. L. No. 100-704, 102 Stat. 4681.



                                            2
      On page 25, first full paragraph, line 4, change “B LACK’S at 1451 (emphasis
added)” to “B LACK’S, supra, at 1451 (emphasis added).”

      On page 27, second full paragraph, line 6, change “Id. at 364” to “501 U.S. at
364” so that the sentence reads:
501 U.S. at 364 (emphasis added).




                                         By the Court,


                                         /s/ Thomas L. Ambro, Circuit Judge

Dated: November 20, 2007




                                            3